Exhibit 12.1 NELNET, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, (dollars in thousands) Income from continuing operations before taxes and minority interest $ Income from equity investments ) Distributions from equity investments - - - Interest on uncertain tax positions included in pre-tax income ) 72 86 - - Income before fixed charges Plus: fixed charges Earnings (as defined) $ Interest and amortization expense $ Rent expense (interest portion) Interest included in interest expense not related to third party indebtedness ) ) ) - - Total fixed charges $ "Earnings" divided by fixed charges
